Citation Nr: 1705257	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  13-23 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss. 

2.  Entitlement to an initial compensable rating for right heel spurs. 

3.  Entitlement to an initial compensable rating for left heel spurs. 

4.  Entitlement to service connection for degenerative joint disease of the lumbar spine.  

5.  Entitlement to service connection for otitis media with severe ear pain. 

6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to service connection for chronic sinusitis. 

8.  Entitlement to service connection for prostate hypertrophy. 

9.  Entitlement to service connection for cluster headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to December 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran filed a timely Notice of Disagreement (NOD) in May 2012 and the RO issued a Statement of the Case (SOC) in May 2013.  The Veteran filed a VA Form 9 Substantive Appeal in July 2013.  

The issues of initial compensable ratings for bilateral hearing loss, right heel spurs, and left heel spurs are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record shows that degenerative joint disease of the lumbar spine was not manifested during or a result of, active military service.  

2.  There is no competent and credible evidence establishing that the Veteran currently has a diagnosis of otitis media with severe ear pain.  

3.  The most probative evidence of record shows that tinnitus was not manifested during or a result of, active military service.  

4.  The most probative evidence of record shows that chronic sinusitis was not manifested during or a result of, active military service.  

5.  The most probative evidence of record shows that prostate hypertrophy was not manifested during or a result of, active military service.  

6.  The most probative evidence of record shows that cluster headaches were not manifested during or a result of, active military service.  


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The requirements for establishing service connection for otitis media with severe ear pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The requirements for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  The requirements for establishing service connection for chronic sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

5.  The requirements for establishing service connection for prostate hypertrophy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

6.  The requirements for establishing service connection for cluster headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
	
VA's duty to notify was satisfied by a letter dated in July 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The record contains the VA treatment records, service treatment records, the Veteran's statements, and reports of VA examination.  The reports of the VA examinations included a review of the Veteran's medical history, including private and VA treatment records, an interview and examination of the Veteran.  The examinations also include sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's claimed disabilities, including: degenerative joint disease of the lumbar spine, otitis media, tinnitus, chronic sinusitis, prostate hypertrophy, and cluster headaches.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2015); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection 

Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to describe symptoms that she experienced in service or at any time after service when the symptoms she perceived or experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.);  Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; she is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Degenerative joint disease of the lumbar spine

Factual Background 

The Veteran's service treatment records show that in October 1972, the Veteran denied any problems related to recurrent back pain.  The Veteran endorsed ear, nose, or throat trouble and chronic or frequent head colds.  In the explanatory section, the Veteran indicated that he had infrequent head colds.  During his October 1972 enlistment examination, the clinical evaluation of all systems was normal.  In August 1974, the Veteran complained of back pain and headaches.  The Veteran complained of recurrent back pain in October 1974.  In February 1976, the Veteran complained of back pain.  A December 1976 clinical evaluation was normal.  In an undated report of medical history that appears to be associated with his separation evaluation, the Veteran reported that he had prostate pains two months previously.  He also endorsed a history of ear, nose, or throat trouble and hearing loss.  He denied recurrent back pain.

Private treatment records show that the Veteran had a modified micro diskectomy at L5-S1 in December 2003.  The surgery went well.  

In November 2005, the Veteran's back pain was stable.  A VA primary care outpatient note in May 2006 noted that the Veteran had no new complaints and that he was seen for a routine scheduled visit.  The past medical history included a note that the Veteran had chronic low back pian with lumbar surgery in the 1990s.  The back pain was noted to be stable.  VA treatment records show that, in May 2006, the Veteran complained of severe low back pain; he did not report a precipitating factor other than driving long distances and aggravating his back.  The clinician noted that he Veteran had a history of disc herniation in 2004; at that time, the Veteran had a diskectomy and had no residual problems related to his back after that.  The impression was an acute lumbar sprain.  The clinician noted that the Veteran did not have evidence of sciatica or neuromuscular compromise.  He also did not have any neurological dysfunction.  The clinician noted that recovery could take four to six weeks.  The Veteran complained of intermittent back pain in August 2006.  In January 2008, the Veteran complained of a worsening of his low back pain.  In March 2008, a clinician noted that the Veteran had a centrally protruding disc with mild stenosis at L4-L5 and L3-L4.  Throughout his treatment records, the Veteran's active problems were noted to include chest pain, coronary artery disease, hypertension, tobacco use, hyperlipidemia, and back pain.  At intermittent times, the list also included tinea unguium.  


A VA examination was provided regarding the Veteran's low back in April 2012.  The examiner noted the Veteran's diagnosis of degenerative arthritis.  The Veteran reported that he injured his back during the 1970s while doing heavy lifting.  He reported intermittent back pain after he left the service and he self-treated with bed rest.  He denied flare-ups.  The Veteran had forward flexion to 70 degrees with evidence of painful motion at 35 degrees, extension to 30 degrees, with painful motion at 20 degrees, right and left lateral flexion to 30 degrees or greater with evidence of painful motion at 30 degrees or greater, and right and left lateral rotation to 30 degrees or greater with painful motion at 30 degrees or greater. The Veteran performed repetitive use testing and there was no additional limitation of motion.  There was no functional loss or functional impairment.  There was no tenderness to palpation.  There was full strength in all lower extremities, except the great right toe that exhibited weakened movement.  The Veteran's reflexes were normal in the knees and hypoactive in the ankles.  The Veteran's sensory examination was normal in all extremities.  The straight leg raising test was negative bilaterally.  There was moderate intermittent pain in the right lower extremity, and moderate paresthesias, dysesthesias, and numbness in the bilateral lower extremities.  Intravertebral disc syndrome was noted, but there were no incapacitating episodes in the preceding 12 months.  The Veteran denied the use of assistive devices for ambulation.  Arthritis was documented and the examiner noted that the Veteran's condition would preclude heavy lifting.     

The examiner provided the opinion that the Veteran's degenerative arthritis of the lumbar spine is less likely as not caused by or a result of treatment for the back that the Veteran received in the 1970s.  The examiner noted that the Veteran was treated for back pain while on active duty.  However, he noted that there was no report of an injury or chronic sequelae related to that treatment.  He observed that there was no record indicating ongoing problems related to his back after service and that the Veteran did not have surgery until 2003.  

Analysis 
The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records contain a diagnosis of degenerative joint disease of the lumbar spine.  

The remaining inquiry is whether the evidence demonstrates the incurrence of degenerative joint disease of the lumbar spine in service.  Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's degenerative joint disease of the lumbar spine is related to his military service.

In this regard, the Board finds the April 2012 VA examination and opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the April 2012 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records and VA treatment records; a physical examination; and acknowledgement of the Veteran's lay statements.  Moreover, the VA opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record.  The conclusions are consistent with the evidence of record, including service treatment records showing complaints of back pain in service but no chronic sequelae. The examiner also noted that the post-service treatment records do not provide evidence that the Veteran had chronic condition related to his lumbar spine in the years after service.  

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinion provided by the VA examiner in April 2012, provides a solid discussion of the Veteran's contentions, the objective medical history of the lumbar spine symptoms, and a thorough rationale that has sound reasoning and conclusions.  Given this, it is afforded great probative weight.

The Board acknowledges the Veteran's assertions that he had back pain in service.  The Veteran is competent to report such symptoms. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

While the Veteran has asserted that his degenerative joint disease of the lumbar spine is related to his active military service, he has not demonstrated that he has any medical knowledge or training in evaluating such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Thus, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of degenerative joint disease of the lumbar spine, to include whether it is related to a period of service, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms of pain, any opinion regarding whether his degenerative joint disease of the lumbar spine is related to his military service requires medical expertise that the Veteran has not demonstrated because degenerative joint disease of the lumbar spine can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Thus, the Board finds that the question of whether the Veteran's degenerative joint disease of the lumbar spine was related to his active military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  While the Board has considered the Veteran's subjective complaints, it gives greater weight to the objective medical evidence and the opinion of the April 2012 VA examiner.

Finally, though degenerative joint disease, or arthritis, is considered a chronic disease for VA purposes, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  There is also no persuasive credible lay evidence that degenerative joint disease of the lumbar spine manifested to a compensable degree within one year following the Veteran's discharge from service.  Indeed, the earliest sign of arthritis or degeneration of the lumbar spine was not for many years after service.  The diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Therefore, service connection for arthritis is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Additionally, although the Veteran has reported continuity of symptomatology, the Veteran is not competent to diagnose arthritis.  Again, the most probative evidence of record, including objective X-ray testing, shows that the Veteran's arthritis did not develop until many years after service.  


Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed degenerative joint disease of the lumbar spine was present in service.  While the Veteran asserts that his current degenerative joint disease of the lumbar spine is related to service, the most probative evidence does not establish a nexus between the Veteran's period of service and the degenerative joint disease of the lumbar spine.  Accordingly, service connection is not warranted for this condition on any basis.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Otitis media 

Factual Background 

The Veteran's service treatment records show that in October 1972, the Veteran denied any problems related to hearing loss.  The Veteran endorsed ear, nose, or throat trouble and chronic or frequent head colds.  In the explanatory section, the Veteran indicated that he had infrequent head colds.  During his October 1972 enlistment examination, the clinical evaluation of all systems was normal.  In November 1974, the Veteran complained of an earache in his right ear.  The impression was otitis externa.  In May 1975 the Veteran complained slight tenderness to the left frontal sinus, and his ear canals were inflamed.  There was tenderness to his right ear canal.  There was an impression of otitis media and left frontal sinusitis.  The Veteran complained of an earache in the right ear in January 1976; the impression was otitis media.  A December 1976 clinical evaluation was normal.  The Veteran was seen for a cold, including complaints of a runny nose, cough, and an earache in June 1976.  In an undated report of medical history that appears to be associated with his separation evaluation, the Veteran endorsed a history of ear, nose, or throat trouble and hearing loss.  He denied any chronic or frequent colds; sinusitis; hay fever; asthma; chronic cough; arthritis, bone, joint or other deformity; and recurrent back pain.

Throughout his VA treatment records, the Veteran's active problems were noted to include chest pain, coronary artery disease, hypertension, tobacco use, hyperlipidemia, and back pain.  At intermittent times, the list also included tinea unguium.
  
A VA examination concerning ear conditions was provided in April 2012.  There was no diagnosis of any condition related to the Veteran's ears.  The examiner noted that the Veteran did not have any current ear complaints and that the Veteran had not had an ear infection for many years.  As such, the examination template was not completed.  The examiner provided an opinion that the otitis media is less likely as not caused by or a result of service.  He noted that there were no current complaints related to the Veteran's ears.  The Veteran reported that he had not had an infection for many years.  The examiner noted that the template was therefore not completed and the opinion was given for clarification.  

Analysis 

Service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of the claim).  The objective evidence of record does not show any disability of the bilateral ears, to include otitis media.  To the extent that the Veteran has reported symptoms related to his bilateral ears, this has not been associated with any disability.  Accordingly, in the absence of competent and credible evidence of otitis media during the period of the claim, service connection is not warranted on any basis and must be denied. 

In sum, the preponderance of the evidence is against a finding of otitis media.  In the absence of evidence of a current disability, the claim must fail.  Brammer, 3 Vet. App. 223, 225.  The benefit sought on appeal is accordingly denied since there is no reasonable doubt to resolve in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Tinnitus

Factual Background 

The Veteran's service treatment records show that in October 1972, the Veteran denied any problems related to hearing loss.  The Veteran endorsed ear, nose, or throat trouble, but in the explanatory section, the Veteran indicated that he had infrequent head colds.  During his October 1972 enlistment examination, the clinical evaluation of all systems was normal.  In an undated report of medical history that appears to be associated with his separation evaluation, the Veteran endorsed a history of ear, nose, or throat trouble and hearing loss.

Throughout his VA treatment records, the Veteran's active problems were noted to include chest pain, coronary artery disease, hypertension, tobacco use, hyperlipidemia, and back pain.  At intermittent times, the list also included tinea unguium.  

The Veteran was afforded a tinnitus examination in March 2012.  The examiner reviewed the Veteran's records and noted that the Veteran reported recurrent tinnitus.  The Veteran reported that it began in the late 1970s or early 1980s.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner provided the rationale that the Veteran described his tinnitus as pulsatile and not ringing.  

In his June 2013 VA Form 9, Substantive Appeal, the Veteran asserted that all of his conditions "clearly started" while he was on active duty.  He stated that all of his claimed conditions were related to his active duty service and had gotten worse.  

Analysis 

The existence of a present disability is established through April 2012 examination report, which contains a diagnosis of tinnitus.  

The remaining inquiry is whether the evidence demonstrates the incurrence of tinnitus in service.  Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's tinnitus is related to his military service.

In this regard, the Board finds the April 2012 VA examination and opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the April 2012 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records and VA treatment records; a physical examination; and acknowledgement of the Veteran's lay statements.  Moreover, the VA opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record.  The conclusions are consistent with the evidence of record, including service treatment records showing no complaints of tinnitus in service and the Veteran's own statement that the tinnitus began in the late 1970s or early 1980s.  The Veteran did not assert that the condition began in service.  

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinion provided by the VA examiner in April 2012, provides a discussion of the Veteran's contentions, the Veteran's subjective tinnitus symptoms, and a conclusion supported by the evidence.  Given this, it is afforded great probative weight.

The Board acknowledges the Veteran's June 2013 assertions that he had tinnitus symptoms in service.  The Veteran is competent to report such symptoms. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, while the Veteran is competent to report the onset and nature of his tinnitus symptoms, in the present case, the Board finds that the Veteran's statements regarding the onset and continuity of his symptoms cannot be deemed credible.

As noted, the Veteran's service treatment records do not show any complaints related to tinnitus in service.  The Board notes that the absence of documented in-service treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran sought treatment for other symptoms and problems during active duty and was given ample opportunity to report any problems related to tinnitus during service in the many years following service.  As noted above, while the Veteran sought treatment for many different conditions in service, he did not seek treatment for any complaints related to tinnitus.  The Veteran endorsed hearing loss at separation, but there is no notation of any problems related to tinnitus until his claim, many years after his period of active service.  Further, at his April 2012 examination the Veteran did not relate the onset of the tinnitus to his period of service.  Instead, he reported that the onset of his tinnitus occurred in the late 1970s or early 1980s.  Thus, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience his claimed symptoms until after his period of active duty.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's tinnitus was present in service.  While the Veteran asserts that his tinnitus is related to service, the most probative evidence does not establish a nexus between the tinnitus and service.  Accordingly, service connection is not warranted for this condition on any basis.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Chronic Sinusitis

Factual Background 

The Veteran's service treatment records show that in October 1972, the Veteran denied any problems related to sinusitis.  The Veteran endorsed ear, nose, or throat trouble and chronic or frequent head colds.  In the explanatory section, the Veteran indicated that he had infrequent head colds.  During his October 1972 enlistment examination, the clinical evaluation of all systems was normal.  In November 1974, the Veteran complained of an earache in his right ear.  The impression was otitis externa.  In May 1975 the Veteran complained of slight tenderness to the left frontal sinus, and his ear canals were inflamed.  There was tenderness to his right ear canal.  There was an impression of otitis media and left frontal sinusitis.  The Veteran was seen for a cold, including complaints of a runny nose, cough, and an earache in June 1976.  In an undated report of medical history that appears to be associated with his separation evaluation, the Veteran endorsed a history of ear, nose, or throat trouble.  He denied any chronic or frequent colds; sinusitis; hay fever; asthma; and chronic cough.

VA treatment records show that the Veteran was treated for mild sinusitis in May and June 2011.  The records from 2008 showed the Veteran's problem list included a history of degeneration of the lumbar spine, atypical chest pain, tinea unguium, coronary artery disease, hypertension, tobacco use disorder, hyperlipidemia, chronic back pain, GERD, and L5-S1herniated disk.  

The Veteran was provided a VA examination related to his sinusitis claim in April 2012.  The examiner diagnosed chronic sinusitis dating back to 2011.  The claims file was reviewed in conjunction with the examination.  The Veteran reported that he has had a sinus condition since he was on active duty.  He reported daily blockage; and he noted that he had blockage of the right nares when he had cluster headaches.  The examiner noted that the Veteran's maxillary sinuses were affected by the condition.  The examiner noted that the chronic sinusitis was detected only by imaging studies.  The Veteran denied incapacitating and  non-incapacitating episodes of sinusitis.  He denied having had sinus surgery.  The Veteran did not have chronic laryngitis.  A CT scan was performed, which showed mild mucosal thickening in the bilateral maxillary sinuses.  The examiner noted that the Veteran's sinus condition did not impact his ability to work.  The examiner noted that the Veteran reported that his nasal congestion was related to his cluster headaches.  The examiner also noticed that the Veteran had X-ray evidence of some chronic sinusitis but otherwise had no significant symptoms related to his sinuses.  

The examiner provided the opinion that the Veteran's chronic sinusitis was less likely as not caused by or a result of treatment for sinusitis in 1973.  The examiner provided the opinion that, although the Veteran was treated for an episode of sinusitis in the 1970s, there was no evidence to support ongoing sequelae or treatment related to the sinuses.  

Analysis 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records contain a diagnosis of chronic sinusitis.  

The remaining inquiry is whether the evidence demonstrates the incurrence of chronic sinusitis in service.  Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's chronic sinusitis is related to his military service.

In this regard, the Board finds the April 2012 VA examination and opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the April 2012 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records and VA treatment records; a physical examination; and acknowledgement of the Veteran's lay statements.  Moreover, the VA opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record.  The conclusions are consistent with the evidence of record, including service treatment records showing complaints of sinusitis in service but no chronic sequelae. The examiner also noted that the post-service treatment records do not provide evidence that the Veteran had chronic condition related to sinusitis in the years after service.  

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinion provided by the VA examiner in April 2012, provides a solid discussion of the Veteran's contentions, the objective medical history of the sinusitis symptoms, and a thorough rationale that has sound reasoning and conclusions.  Given this, it is afforded great probative weight.

The Board acknowledges the Veteran's assertions that he had sinusitis symptoms in service.  The Veteran is competent to report such symptoms. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

While the Veteran has asserted that his sinusitis is related to his active military service, he has not demonstrated that he has any medical knowledge or training in evaluating such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Thus, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of chronic sinusitis, to include whether it is related to a period of service, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms of sinusitis, any opinion regarding whether his chronic sinusitis is related to his military service requires medical expertise that the Veteran has not demonstrated because chronic sinusitis can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Thus, the Board finds that the question of whether the Veteran's chronic sinusitis was related to his active military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  While the Board has considered the Veteran's subjective complaints, it gives greater weight to the objective medical evidence and the opinion of the April 2012 VA examiner.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed chronic sinusitis was present in service.  While the Veteran asserts that chronic sinusitis is related to service, the most probative evidence does not establish a nexus between the Veteran's period of service and the chronic sinusitis.  Accordingly, service connection is not warranted for this condition on any basis.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Prostate hypertrophy 

Factual Background 

During his October 1972 enlistment examination, the clinical evaluation of all systems was normal.  There was a note in October 1976 related to prostatitis.  A December 1976 clinical evaluation was normal.  In an undated report of medical history that appears to be associated with his separation evaluation, the Veteran reported that he had prostate pains two months previously.  

The VA treatment records from 2008 showed the Veteran's problem list included a history of degeneration of the lumbar spine, atypical chest pain, tinea unguium, coronary artery disease, hypertension, tobacco use disorder, hyperlipidemia, chronic back pain, GERD, and L5-S1 herniated disk.  

The Veteran was afforded a male reproductive system examination in April 2012.  The examiner noted a diagnosis of prostate hypertrophy.  The Veteran reported nocturia for the preceding 20 years.  He stated that he was getting up nightly but would sometimes drink fluids before he went to bed.  He stated that his symptoms had increased in the preceding two years.  The Veteran denied an orchiectomy.  The Veteran also reported voiding dysfunction, which the clinician attributed to the benign prostate hypertrophy.  The examiner noted that the Veteran's voiding dysfunction caused urine leakage, but noted that it did not require the wearing of absorbent material.  It also did not require the use of an appliance.  The voiding dysfunction caused increased urinary frequency.  The examiner noted that the Veteran's daytime voiding interval was between two and three hours.  The examiner also noted nighttime awakening to void five or more times per night.  The examiner also noted that the voiding dysfunction caused hesitancy as a sign or symptom of obstructed voiding.  The Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  The Veteran denied erectile dysfunction and retrograde ejaculation; and there was no history of chronic ependymitis, epididymo-orchitis, or prostatitis.  The physical examination of all systems was normal.  There was no benign or malignant neoplasm or metastases related to any of the diagnoses.  The examiner noted that the Veteran's reproductive system condition did not impact his ability to work.  

The examiner provided the opinion that the Veteran's benign prostatic hypertrophy was less likely as not caused by or a result of treatment for prostatitis in 1975.  The examiner provided the rationale that the records indicated that there was treatment for prostatitis in service, but there was no evidence to support an ongoing issue or treatment related to his prostate after his military service.  

Analysis 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records contain a diagnosis of benign prostatic hypertrophy.  

The remaining inquiry is whether the evidence demonstrates the incurrence of benign prostatic hypertrophy in service.  Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's benign prostatic hypertrophy is related to his military service.

In this regard, the Board finds the April 2012 VA examination and opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the April 2012 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records and VA treatment records; a physical examination; and acknowledgement of the Veteran's lay statements.  Moreover, the VA opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record.  The conclusions are consistent with the evidence of record, including service treatment records showing complaints related to his prostate in service but no chronic sequelae.  The examiner also noted that the post-service treatment records do not provide evidence that the Veteran had chronic condition related to benign prostatic hypertrophy for many years after service.  

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinion provided by the VA examiner in April 2012, provides a solid discussion of the Veteran's contentions, the objective medical history of the benign prostatic hypertrophy symptoms, and a thorough rationale that has sound reasoning and conclusions.  Given this, it is afforded great probative weight.

The Board acknowledges the Veteran's assertions that he had prostate symptoms in service.  The Veteran is competent to report such symptoms. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

While the Veteran has asserted that his benign prostatic hypertrophy is related to his active military service, he has not demonstrated that he has any medical knowledge or training in evaluating such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Thus, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of benign prostatic hypertrophy, to include whether it is related to a period of service, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms of prostate hypertrophy, any opinion regarding whether his benign prostate hypertrophy is related to his military service, to include the complaints related to his prostate he made therein, requires medical expertise that the Veteran has not demonstrated because benign prostatic hypertrophy can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Thus, the Board finds that the question of whether the Veteran's benign prostatic hypertrophy was related to his active military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  While the Board has considered the Veteran's subjective complaints, it gives greater weight to the objective medical evidence and the opinion of the April 2012 VA examiner.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed benign prostatic hypertrophy was present in service.  While the Veteran asserts that benign prostatic hypertrophy is related to service, the most probative evidence does not establish a nexus between the Veteran's period of service and the benign prostatic hypertrophy.  Accordingly, service connection is not warranted for this condition on any basis.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Cluster Headaches

Factual Background 

During his October 1972 enlistment examination, the clinical evaluation of all systems was normal.  In August 1974, the Veteran complained of headaches.  In May 1975 the Veteran complained of headaches.   In another May 1975 record, there was an impression of cluster headaches noted.  A December 1976 clinical evaluation was normal.  In an undated report of medical history that appears to be associated with his separation evaluation, the Veteran denied frequent or severe headaches.

The Veteran was diagnosed with possible migraine headaches during a VA treatment record in May 2011.  He was also seen for rhinitis and sinusitis during that visit.  Throughout his VA treatment records, the Veteran's active problems were noted to include chest pain, coronary artery disease, hypertension, tobacco use, hyperlipidemia, and back pain.  At intermittent times, the list also included tinea unguium.  

The Veteran was provided a headache examination in April 2012.  The examiner noted the diagnosis of cluster headaches, dated in 2011.  The examiner noted that the Veteran took prednisone and oxygen for his headaches.  The Veteran endorsed headaches with pain localized on one side of the head.  He reported that the pain was behind the right eye, temple, forehead, and occipital area.  The Veteran also endorsed symptoms of rhinorrhea, blurry vision, lacrimation, and facial swelling.  The Veteran reported that his head pain normally lasted less than one day.  The Veteran denied prostrating attacks of migraine headache pain.  He endorsed prostrating attacks of non-migraine headache pain more frequently than once per month.  The Veteran denied "very frequent" prostrating and prolonged attacks of non-migraine headache pain.  The examiner noted that the Veteran's condition did not impact his ability to work.  The Veteran reported that he is incapacitated about twice weekly from headaches.  He indicated that he was self-employed.  He also reported some dizziness when standing up, which he indicated was not related to the headaches.  

The examiner provided the opinion that the condition was less likely as not caused by or a result of the headaches the Veteran was treated for during his period of active duty in 1975.  The examiner provided the rationale that the Veteran had reported he had been having headaches for about a year and that there was probably no relationship between headaches he experienced in service in 1975 and the headaches that began about one year prior to the examination.  

Analysis 

The existence of a present disability is established through the Veteran's medical treatment records and examination report produced during the course of his appeal.  This record contains a diagnosis of cluster headaches.  

The remaining inquiry is whether the evidence demonstrates the incurrence of cluster headaches in service.  Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's cluster headaches are related to his military service.

In this regard, the Board finds the April 2012 VA examination and opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the April 2012 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records and VA treatment records; a physical examination; and acknowledgement of the Veteran's lay statements.  Moreover, the VA opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record.  The conclusions are consistent with the evidence of record, including service treatment records showing complaints related to headaches in service but no chronic sequelae.  Indeed, at separation, the Veteran denied any frequent or severe headaches.  The examiner also noted that the post-service treatment records do not provide evidence that the Veteran had chronic condition related to headaches for many years after service. During his VA examination, he reported that his headaches had begun in the previous year.   

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinion provided by the VA examiner in April 2012, provides a solid discussion of the Veteran's contentions, the objective medical history of the headache symptoms, and a thorough rationale that has sound reasoning and conclusions.  Given this, it is afforded great probative weight.

The Board acknowledges the Veteran's assertions that he had headache symptoms in service.  The Veteran is competent to report such symptoms. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

While the Veteran has asserted that his cluster headaches are related to his active military service, he has not demonstrated that he has any medical knowledge or training in evaluating such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Thus, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of cluster headaches, to include whether it is related to a period of service, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms of headaches, any opinion regarding whether his cluster headaches are related to his military service, to include the his headaches he experienced therein, requires medical expertise that the Veteran has not demonstrated because cluster headaches can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Thus, the Board finds that the question of whether the Veteran's cluster headaches were related to his active military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  While the Board has considered the Veteran's subjective complaints, it gives greater weight to the objective medical evidence and the opinion of the April 2012 VA examiner.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed cluster headaches were present in service.  While the Veteran asserts that cluster headaches are related to service, the most probative evidence does not establish a nexus between the Veteran's period of service and the cluster headaches.  Accordingly, service connection is not warranted for this condition on any basis.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for degenerative joint disease of the lumbar spine is denied. 

Entitlement to service connection for otitis media with severe ear pain is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for chronic sinusitis is denied. 

Entitlement to service connection for benign prostatic hypertrophy is denied.

Entitlement to service connection for cluster headaches is denied.


REMAND

Given the Veteran's competent and credible testimony regarding the severity of his bilateral hearing loss, right heel spurs, and left heel spurs; the length of time since Veteran's most recent examinations; and because there are no treatment records that fully address the disability pictures, the Board finds that new examinations are warranted in order to fully evaluate the severity of the Veteran's bilateral hearing loss, right heel spurs, and left heel spurs.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination when there is evidence of a change in the disability since the last examination.  Snuffer v. Gober, 10 Vet App 400 (1997).  Given the potential of worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's bilateral hearing loss, right heel spurs, and left heel spurs, the Board finds that new examinations-with findings responsive to applicable rating criteria-are needed to fully and fairly evaluate the Veteran's claims for initial compensable ratings.  Caffrey v. Brown, 6 Vet. App. 377 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous.")

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that she provide sufficient information and, if necessary, authorization, to obtain any additional (VA and non-VA) records pertaining to treatment of his service-connected bilateral hearing loss, right heel spurs, and left heel spurs.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private records.

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After obtaining the above records, schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  

All appropriate testing should be conducted, and all clinical manifestations of the service-connected bilateral hearing loss should be reported in detail. The examination must include appropriate audiometric and speech discrimination testing of each ear. 

After examining the Veteran and the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the Veteran's service- connected bilateral hearing loss on his functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.

4.  After obtaining the above records, schedule the Veteran for a VA examination to determine the current severity of his service-connected right and left foot heel spurs.  The claims file and a copy of this remand must be provided to the examiner for review.  

All appropriate testing should be conducted, and all clinical manifestations of the service-connected heel spurs should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The examiner should opine as to whether the Veteran's heel spurs are mild, moderate, severe, or pronounced. 

The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims of entitlement to initial compensable ratings for bilateral hearing loss, right heel spurs, and left heel spurs.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental SOC.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


